Exhibit 10.1
EXECUTION COPY
STOCKHOLDERS’ AGREEMENT
     THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made as of this 24th day
of January, 2010, by and among BioScrip, Inc., a Delaware corporation (the
“Company”), and Kohlberg Investors V, L.P., a Delaware limited partnership
(“Kohlberg”), Kohlberg Partners V, L.P., a Delaware limited partnership,
Kohlberg Offshore Investors V, L.P., a Delaware limited partnership, Kohlberg TE
Investors V, L.P., a Delaware limited partnership, KOCO Investors V, L.P., a
Delaware limited partnership, Robert Cucuel, Mary Jane Graves, Nitin Patel, Joey
Ryan, Colleen Lederer, Blackstone Mezzanine Partners II L.P., a Delaware limited
partnership, Blackstone Mezzanine Holdings II L.P., a Delaware limited
partnership, and S.A.C. Domestic Capital Funding, Ltd., a Cayman Islands limited
company (collectively, the “Stockholders”).
W I T N E S S E T H:
     WHEREAS, the Company entered into that certain Merger Agreement, dated as
of the date hereof (the “Merger Agreement”), with Camelot Acquisition Corp., a
Delaware corporation, Critical Homecare Solutions Holdings, Inc., a Delaware
corporation, and the Stockholders, pursuant to which the Stockholders shall,
upon the consummation of the transactions contemplated thereby, receive shares
of Common Stock and Warrants to purchase Common Stock; and
     WHEREAS, the parties believe it to be in the best interests of the Company,
the Stockholders and the other stockholders of the Company to enter into this
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
to induce the Company and each Stockholder to enter into the Merger Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Stockholders do hereby agree
as follows:
     1. Governance.
          1.1 So long as the Kohlberg Stockholders and/or their Affiliates
beneficially own in the aggregate: (a) at least 50% of the Initial Kohlberg
Shares, Kohlberg shall be entitled to designate two directors for election by
the stockholders of the Company to the Board of Directors (each, a “Stockholder
Nominee”); and (b) at least 15% (but less than 50%) of the Initial Kohlberg
Shares, Kohlberg shall be entitled to designate one Stockholder Nominee. If at
any time the Kohlberg Stockholders and/or their Affiliates beneficially own in
the aggregate less than 15% of the Initial Kohlberg Shares, then the
Stockholders shall not have the right to designate any Stockholders’ Nominees
pursuant to this Agreement. So long as Kohlberg has the right to designate one
or more Stockholder Nominees in accordance with this Section 1.1, except as
provided in Section 1.4, the number of directors on the Board of Directors shall
be fixed at ten.
          1.2 The Company agrees to include the Stockholders’ Nominees in each
slate of nominees recommended by the Board of Directors in connection with any
meeting of the

 



--------------------------------------------------------------------------------



 



stockholders of the Company (or written consent in lieu thereof) called for the
purpose of electing directors to the Board of Directors, and to use its
commercially reasonable efforts to cause the election of each such Stockholders’
Nominee to the Board of Directors, including nominating such individuals to be
elected as directors as provided herein.
          1.3 Upon the death, disability, retirement, resignation or removal
(with or without cause) of any director who is a Stockholders’ Nominee, Kohlberg
shall be entitled to collectively designate the replacement director for such
Stockholders’ Nominee. In the event that a vacancy is created at any time upon
the death, disability, retirement, resignation or removal (with or without
cause) of any director who is a Stockholders’ Nominee, the Company hereby agrees
to take, at any time and from time to time, all actions necessary to cause the
vacancy created thereby to be filled as soon as practicable by a new
Stockholders’ Nominee who is designated in the manner specified in this
Section 1.3.
          1.4 In the event that Kohlberg shall cease to have the right to
designate one or more directors in accordance with Section 1.1, Kohlberg shall
use its commercially reasonable efforts to cause the removal or the resignation
of the applicable director or directors who are Stockholders’ Nominees, if any,
and the directors remaining in office shall decrease the size of the Board of
Directors to eliminate such vacancy.
          1.5 The Company shall compensate each director who is a Stockholders’
Nominee in the same manner and to the same extent as it compensates its other
non-employee directors and shall reimburse each director who is a Stockholders’
Nominee for reasonable out-of-pocket expenses incurred by them for the purpose
of attending meetings of the Board of Directors or committees thereof.
          1.6 Until Kohlberg ceases to have the right to designate one or more
directors in accordance with Section 1.1, except as may be prohibited by
applicable law, at least one of Stockholders’ Nominees shall be entitled to
representation on each of the Audit Committee, the Compensation Committee and
the Strategy Committee of the Board of Directors.
          1.7 The rights of Kohlberg pursuant to this Section 1 are personal to
Kohlberg and shall not be exercised by any transferee (other than the Kohlberg
Stockholders and/or their Affiliates).
     2. Transfer Restrictions.
          2.1. General Restriction. For a period of two years from the Closing
Date, except as set forth in Section 2.2, none of the Stockholders shall,
directly or indirectly, make or solicit any sale, assignment, transfer,
distribution or other disposition of any shares of Common Stock, or create
incur, solicit, assume or suffer to exist any security interest, pledge,
mortgage, lien, charge, adverse claim of ownership or use or other encumbrance
with respect to any shares of Common Stock, except in compliance with the terms
of this Agreement and applicable law.

- 2 -



--------------------------------------------------------------------------------



 



          2.2. Permitted Transfers. Each Stockholder shall be entitled to make
sales and other transfers of Common Stock (i) pursuant to one or more
(x) registered secondary public offerings in connection with the exercise of its
rights under Section 4; and (y) private placements exempt from the registration
requirements of the Securities Act and the rules and regulations promulgated
thereunder, including, without limitation, sales under Rule 144 thereof, in each
case in accordance with applicable securities laws; provided, however, that in
the case of a private placement exempt from the registration requirements of the
Securities Act and the rules and regulations promulgated thereunder, no
Stockholder may sell, transfer or dispose of any Common Stock (other than
pursuant to an effective registration statement under the Securities Act)
without first delivering to the Company an opinion of counsel, if so requested
by the Company, reasonably acceptable in form and substance to the Company that
registration under the Securities Act is not required in connection with such
transfer; (ii) in the case of any Stockholder who is an individual, to (x) a
member of such Stockholder’s immediate family, which shall include his spouse,
siblings, children or grandchildren (“Family Members”), or (y) a trust,
corporation, partnership or limited liability company, all of the beneficial
interests in which shall be held by such Stockholder and/or one or more Family
Members of such Stockholder; provided, however, that during the period that any
such trust, corporation, partnership or limited liability company holds any
right, title or interest in any shares of Common Stock, no Person other than
such Stockholder and/or one or more Family Members of such Stockholder may be or
may become beneficiaries, stockholders, limited or general partners or members
thereof; (iii) to any of its Affiliates and (iv) in the case of an Institutional
Shareholder, in connection with a Financing Conveyance. Any transferee (other
than in connection with a transfer made pursuant to clause (x) above) of any
shares of Common Stock permitted under and made pursuant to this Section 2.2 (a
“Permitted Transferee”) that beneficially owns, individually or in the
aggregate, with any Affiliates or members of a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act), more than 5% of the issued and
outstanding shares of Common Stock, shall be subject to the restrictions set
forth in this Agreement, including this Section 2. The Company may require any
such Permitted Transferee that beneficially owns more than 5% of the issued and
outstanding shares of Common Stock, as a condition to the effectiveness of such
acquisition, to execute a joinder to this Agreement, agreeing to be bound by the
provisions of this Agreement.
          2.3. Transfer of Registration Rights. The registration rights set
forth in Section 4 may be assigned, in whole or in part, to any Permitted
Transferee (who shall be bound by all obligations of this Agreement), but may
not be assignable by such Permitted Transferee to any subsequent transferee.
          2.4. Notice of Proposed Transfer. Before effecting any proposed
transaction permitted by this Section 2, each applicable Stockholder shall
provide at least 5 business days’ written notice to the Company, specifying in
reasonable detail the terms and conditions of such transaction.
          2.5. Transfers in Violation of Agreement. Any disposition of or the
creation of any encumbrance on any shares of Common Stock in violation of the
terms and conditions of this Agreement shall be null and void, and the purported
transferee of any such dispositions or the purported holder of any encumbrances
shall have no rights or privileges with respect to the

- 3 -



--------------------------------------------------------------------------------



 



shares of Common Stock. The Company shall not (a) transfer on its books any
shares of Common Stock that shall have been disposed of in violation of any of
the provisions set forth in this Agreement or (b) treat as owner of such shares,
or accord the right to vote as owner or otherwise, or pay dividends to, any such
purported transferee of any such shares or purported holder of any such
encumbrances.
     3. Standstill Covenants. Each Stockholder (other than the Institutional
Stockholders) agrees that, until the later of (a) the third anniversary of the
Closing Date and (b) the date upon the which Kohlberg is no longer entitled to
designate any directors under Section 1.1, except as expressly contemplated by
this Agreement or unless specifically requested or permitted in writing pursuant
to a resolution of a majority of the Board of Directors, neither such
Stockholder nor any directors, officers or controlled Affiliates (or any
directors or officers of such controlled Affiliates) of such Stockholder shall,
directly or indirectly, alone or in concert with others:
          3.1 effect, offer, propose (whether publicly or otherwise) or cause or
participate in (whether by purchasing or offering to purchase securities, or by
providing or guaranteeing financing or by taking any other action, including
communicating with the stockholders of the Company), or assist any other Person
to effect, offer or propose (whether publicly or otherwise) or participate in:
     3.1.1 any acquisition or any proposal to acquire any debt or equity
securities of the Company after the Closing (other than through the exercise of
the Warrants or the Roll Over Options);
     3.1.2 any tender or exchange offer for debt or equity securities of the
Company;
     3.1.3 any merger, consolidation, share exchange or business combination
involving the Company or any material portion of its business or any purchase of
all or any substantial part of the assets of the Company or any material portion
of its business;
     3.1.4 any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to the Company or any material
portion of its business; or
     3.1.5 any “solicitation” of “proxies” (as such terms are defined under the
Exchange Act, and the rules and regulations promulgated thereunder, but without
regard to the exclusion from the definition of “solicitation” set forth in Rule
14a-l(l)(2)(iv) of Regulation 14A under the Exchange Act) with respect to the
Company or any action resulting in such person or entity becoming a
“participant” in any “election contest” (as such terms are used in
Regulation 14A) with respect to the Company;
          3.2 propose or make any recommendation with respect to any matter for
submission to a vote of stockholders of the Company;

- 4 -



--------------------------------------------------------------------------------



 



          3.3 form, join or participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any shares of Common Stock
(but excluding any “group” consisting solely of such Stockholder and its
Affiliates);
          3.4 grant any proxy with respect to any Common Stock to any person or
entity not designated by the Company, other than a revocable proxy authorizing a
representative of a Stockholder to vote at a meeting of stockholders of the
Company in the ordinary course of business;
          3.5 deposit any shares of Common Stock in a voting trust or subject
any such shares to any arrangement or agreement with respect to the voting of
such shares or other agreement having similar effect, except for agreements
solely among the Stockholders and the Company and except for Permitted
Transfers;
          3.6 execute any written stockholder consent with respect to the
Company;
          3.7 take any other action to seek to affect the control of the Company
(other than in connection with any Stockholders’ Nominee acting in accordance
with his or her fiduciary duties as a member of the Board of Directors);
          3.8 enter into any discussions, negotiations, arrangements or
understandings with any person or entity with respect to any of the foregoing,
or advise, assist, encourage or seek to persuade others to take any action with
respect to any of the foregoing;
          3.9 disclose to any person or entity any intention, plan or
arrangement inconsistent with the foregoing or form any such intention that
would result in any Stockholder or the Company being required to make any such
disclosure in any filing (for the avoidance of doubt, other than a filing
required under Section 13 or Section 16 of the Exchange Act, in each case in
connection with a Permitted Transfer) with a governmental authority or exchange
or being required by applicable law to make a public announcement with respect
thereto; or
          3.10 request the Company or any of its Affiliates, directors,
officers, employees, representatives, advisors or agents, directly or
indirectly, to amend or waive in any respect this Agreement (including this
Section 3.10) or the certificate of incorporation or the bylaws of the Company
or any of its Affiliates.
          Notwithstanding anything to the contrary herein, (1) nothing herein
will be interpreted to prohibit or otherwise restrict the right of any
Stockholder to (a) initiate or prosecute legal action properly brought against
any Person for any reason, (b) vote in favor or against any matter submitted to
the holders of Common Stock or (c) tender or exchange any Stockholder Shares in
a tender or exchange offer initiated by the Company or any other Person (other
than the Stockholders and their Affiliates); and (2) each Stockholder and each
member of its restricted group under this Section 3 shall in no way be
prohibited at any time from engaging in any non-public discussion or
communication on any topic pertaining to the Company with any member of the
Board or management of the Company.

- 5 -



--------------------------------------------------------------------------------



 



     4. Registration Rights.
          4.1 Demand Registration. At any time, and from time to time, after the
six month anniversary of the Closing Date, holders of then-outstanding
Stockholder Shares shall have the right to require the Company to effect
unlimited registrations on Form S-3, or any successor form then in effect, under
the Securities Act (any such registration, a “Demand Registration”). Upon
receipt from a Stockholder or Stockholders (the “Initiating Stockholders”) of
any request for a Demand Registration for Common Stock having a market value of
not less than $25,000,000, based on the closing price of the Common Stock at
4:00 p.m. on the business day prior to the day of the request, the Company shall
give prompt (but in any event not later than two (2) business days after receipt
of such request) written notice of such request to each Stockholder, and shall
include in such Demand Registration all Stockholder Shares with respect to which
the Company has received written requests for inclusion therein within 30 days
after the delivery of the Company’s notice. The Company shall use its
commercially reasonable efforts to file the registration statement with regard
to such Demand Registration with the Securities and Exchange Commission within
sixty (60) days after it receives a request therefor, and to cause such
registration statement to become effective as soon as practicable thereafter. If
requested by the Initiating Stockholders, the Company shall take steps as are
required to register such Stockholder Shares in such Demand Registration for
sale on a continuous basis under Rule 415 under the Securities Act and keep such
registration statement (or any replacement registration statement effected upon
the expiration of the initial or any subsequent registration statement)
effective for such period as is necessary to complete the sale and distribution
of all of the Stockholder Shares pursuant thereto, but in any event not longer
than one hundred twenty (120) days. No later than the effective date of the
Demand Registration, the Company shall furnish (or cause to be furnished) to the
Company’s transfer agent, from time to time, an opinion of the Company’s counsel
to facilitate the transfer of the Stockholder Shares in the secondary market,
including, but not limited to, the removal of any restrictive legends
encumbering such shares. If other securities are included in any Demand
Registration that is an underwritten offering, and the managing underwriter for
such offering advises the Company that in its opinion the number of securities
to be included exceeds the number of securities which can be sold in such
offering without adversely affecting the marketability or price thereof, the
Company will include in such registration all Stockholder Shares requested to be
included therein prior to the inclusion of any securities that are not
Stockholder Shares. If the number of Stockholder Shares requested to be included
in such registration exceeds the number of securities which in the opinion of
such underwriter can be sold without adversely affecting the marketability of
such offering, such Stockholder Shares shall be included pro rata among the
holders thereof based on the percentage of the outstanding Stockholder Shares
then held by each such Stockholder. If other securities are included in any
Demand Registration that is not an underwritten offering, all Stockholder Shares
included in such Demand Registration shall be sold prior to the sale of any of
such other securities. The Company shall have the right to select the investment
banker(s) and manager(s) to administer any Demand Registration that is an
underwritten offering, subject to the approval of the holders of a majority of
the Stockholder Shares to be included in such Demand Registration.
          4.2 Company Registration. In the event that the Company proposes to
register any shares under the Securities Act in connection with a public
offering (other than a Demand

- 6 -



--------------------------------------------------------------------------------



 



Registration) on any form (other than Form S-4 or Form S-8) that would legally
permit the inclusion of Stockholder Shares, the Company shall give each of the
Stockholders written notice thereof as soon as practicable but in no event less
than 30 days prior to such registration, and shall include in such registration
all Stockholder Shares requested in writing to be included therein, subject to
the limitations set forth in this Section 4.2. If in connection with such
proposed registration the managing underwriter for such offering advises the
Company that the number of Stockholder Shares requested to be included therein
exceeds the number of shares that can be sold in such offering without adversely
affecting the marketability thereof, any shares to be sold by the Company in
such offering (“Company Shares”) shall have priority over any Stockholder
Shares, and the number of Stockholder Shares to be included by a Stockholder in
such registration shall be reduced pro rata on the basis of the number of
Stockholder Shares held by such Stockholder and all other holders (other than
the Company) exercising similar registration rights; provided that no other
shares, other than the Company Shares to be sold in such offering, shall have
priority over the Stockholder Shares.
          4.3 Costs of Registration. The Company shall bear the costs of each
registration in which Stockholders participate pursuant to this Section 4,
including (without limitation) (i) all Securities and Exchange Commission, stock
exchange and FINRA registration and filing fees and exchange listing fees,
(ii) all printing, messenger and delivery expenses, (iii) all fees, charges and
disbursements of counsel for the Company and the reasonable fees, charges and
expenses of one counsel for the selling Stockholders (to be selected by the
holders of a majority of the Stockholder Shares to be included in such
registration), (iv) all fees and expenses incurred in complying with state
securities or “blue sky” laws (including reasonable fees, charges and
disbursements of counsel to any underwriter incurred in connection with “blue
sky” qualifications of the registrable shares as may be set forth in any
underwriting agreement), (v) any other accounting fees, charges or expenses
incurred by the Company incident to or required by any such registration
(including any expenses arising from any “cold comfort” letters or any special
audits incident to or required by any registration or qualification), and
(vi) to the extent the Company determines to obtain such insurance, any
liability insurance or other premiums for insurance obtained in connection with
any demand registration or piggy-back registration thereon, incidental
registration or shelf registration pursuant to the terms of this Agreement,
regardless of whether such registration statement is declared effective, but
excluding any underwriting discounts or commissions on the sale of Stockholder
Shares or the fees and expenses of any additional counsel retained by the
Stockholders. As a condition to the inclusion of Stockholder Shares in any
registration, the participating Stockholders and the Company shall execute a
customary underwriting agreement or similar agreement in a form reasonably
acceptable to the Company and the underwriter(s), if any, for such offering
containing customary indemnification and holdback provisions. Notwithstanding
the foregoing, no Stockholder shall be required to incur indemnification
obligations (whether several or joint and several) which are in excess of the
net proceeds received by such Stockholder pursuant to such registration or
relates to information not supplied by such Stockholder for inclusion in the
registration statement.
          4.4 Procedure. The Company may require each selling Stockholder to
furnish to the Company in writing such information pursuant to Item 507 of
Regulation S-K (or any similar disclosure requirement applicable to any
registration in which Stockholders participate pursuant

- 7 -



--------------------------------------------------------------------------------



 



to this Section 4) required in connection with such registration regarding such
Stockholder and the distribution of such Stockholder Shares to be included in
such registration as the Company may, from time to time, reasonably request in
writing and the Company may exclude from such registration the Stockholder
Shares of any Stockholder who unreasonably fails to furnish such information
within a reasonable time after receiving such request.
          4.5 Postponement of Demand Registration. The Company will be entitled
to postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of 90 days, the filing of a registration statement
in accordance with Section 4.1 if the Company notifies the Stockholders
requesting the Demand Registration that, in the good faith judgment of the Board
of Directors (in consultation with outside legal counsel and/or an investment
banking firm of recognized national standing), such Demand Registration and
offering would reasonably be expected to materially and adversely affect or
materially interfere with any bona fide material financing of the Company or any
material transaction under consideration by the Company or would require
disclosure of material information that has not been, and is not otherwise
required to be, disclosed to the public, the premature disclosure of which would
materially and adversely affect the Company. Such notice will contain a
statement of the reasons for such postponement and an approximation of the
anticipated delay.
          4.6 Limitations. The Company shall not be obligated to effect a Demand
Registration for a period of three months following the effective date of a
registration statement filed in connection with any registration effected under
Section 4.1 or 4.2.
     5. Definitions. For purposes of this Agreement, the following terms have
the indicated meanings:
          “Affiliate” of a person means any other person controlling, controlled
by or under common control with such person, whether by ownership of voting
securities, by contract or otherwise.
          “Board of Directors” shall mean the Board of Directors of the Company.
          “Closing” has the meaning set forth in the Merger Agreement.
          “Closing Date” has the meaning set forth in the Merger Agreement.
          “Common Stock” means the Company’s common stock, par value $.0001 per
share, or any other capital stock of the Company into which such stock is
reclassified or reconstituted and any other common stock of the Company;
provided that “Common Stock” shall not include any of the Company’s common stock
or other capital stock issuable upon the exercise of the Roll Over Options.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Financing Conveyance” means (i) any pledge or collateral assignment
or other assignment of shares of Common Stock to a third party lender or other
financing source for an Institutional Stockholder or its Affiliates or
Investment Affiliates, (ii) any foreclosure, deed in

- 8 -



--------------------------------------------------------------------------------



 



lieu of foreclosure or other exercise of rights or remedies by a pledgee or
assignee under clause (i) (including any agent therefor) whereby shares of
Common Stock are further sold, assigned or conveyed or (iii) each and every
subsequent sale, assignment or conveyance of Common Stock by or to any Person
following an event under clause (ii).
          “Initial Kohlberg Shares” means the shares of Common Stock received by
the Kohlberg Stockholders at the Closing pursuant to the Merger Agreement (as
adjusted for any splits, conversions and reverse splits of the Common Stock
after the Closing).
          “Institutional Stockholders” means Blackstone Mezzanine Partners II
L.P., Blackstone Mezzanine Holdings II L.P. and S.A.C. Domestic Capital Funding,
Ltd.
          “Kohlberg Stockholders” means Kohlberg Investors V, L.P., Kohlberg
Partners V, L.P., Kohlberg Offshore Investors V, L.P., Kohlberg TE Investors V,
L.P. and KOCO Investors V, L.P.
          “Majority Stockholders” means, at any time, Stockholders holding not
less than a majority of the Stockholder Shares.
          “Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.
          “Roll Over Options” has the meaning set forth in the Merger Agreement.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Stockholder Shares” means (i) the aggregate issued and outstanding
shares of Common Stock beneficially owned by the Stockholders, (ii) any other
securities issued and issuable with respect to any such Stockholder Shares by
the Company or by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, including any such securities issued or issuable by the Company,
and (iii) Common Stock issued upon the exercise of the Warrants (as adjusted
from time to time in accordance with their terms).
          “Warrants” means the warrants issued to the Stockholders to purchase
an aggregate of 3,400,945 shares of Common Stock (as adjusted from time to time
in accordance with their terms).

- 9 -



--------------------------------------------------------------------------------



 



     6. Restrictions on Other Agreements. The Company, without the written
consent of the Majority Stockholders (which consent may be given or withheld in
the sole discretion of the Majority Stockholders), shall not grant any rights
relating to the registration of its securities if the exercise thereof
interferes with or is inconsistent with or will delay (or could reasonably be
expected to interfere with or be inconsistent with or delay) the exercise and
enjoyment of any of the registration rights granted under Section 4.1.
     7. Miscellaneous.
          7.1 Legends. In addition to any legends required by applicable
securities laws, all certificates representing any shares of capital stock of
the Company subject to the provisions of this Agreement shall have endorsed
thereon legends substantially as follows:
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
                                        , 20___, HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION FROM REGISTRATION UNDER THE ACT. THE SECURITIES REPRESENTED
BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND
CERTAIN OTHER AGREEMENTS SET FORTH IN A STOCKHOLDERS’ AGREEMENT DATED AS OF
                    , 2010 AMONG BIOSCRIP, INC. (THE “COMPANY”) AND CERTAIN
STOCKHOLDERS THEREOF, A COPY OF WHICH MAY BE OBTAINED WITHOUT CHARGE BY THE
HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS.
          7.2 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          7.3 Effect of Agreement; Effect of Termination of the Merger
Agreement. This Agreement shall become effective upon the Closing Date; provided
that if the Merger Agreement is terminated pursuant to Article XI thereof, this
Agreement (other than this Section 7, which shall survive) shall automatically,
and without action of any Person, terminate and be of no further force and
effect. Notwithstanding the foregoing, nothing in this Section 7.3 shall relieve
any party hereto of liability for a breach of any of its obligations under this
Agreement prior to termination of this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



          7.4 Termination. Unless provisions of this Agreement are earlier
terminated pursuant to their terms, this Agreement shall terminate and shall be
of no further force or effect upon the written consent of the Company and the
Majority Stockholders.
          7.5 Headings. The headings of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
          7.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
          7.7 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by the provisions of the law of the State of New York. Each party
hereto hereby irrevocably agrees that any action, suit or proceeding between or
among the parties and their respective Affiliates arising in connection with any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or any related document (a “Legal Dispute”) shall be brought only to
the exclusive jurisdiction of the courts of the State of New York or the federal
courts in each case located in the state and City of New York, Borough of
Manhattan; and each party hereto hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocable waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that they any such
suit, action or proceeding that is brought in any such court has been brought in
an inconvenient forum. During the period a Legal Dispute that is filed in
accordance with this Section 7.7 is pending before a court, all actions, suits
or proceedings with respect to such Legal Dispute or any other Legal Dispute,
including any counterclaim, cross-claim or interpleader, shall be subject to the
exclusive jurisdiction of such court. Each party hereto hereby waives, and shall
not assert as a defense in any Legal Dispute, that (a) such party is not subject
thereto, (b) such action, suit or proceeding may not be brought or is not
maintainable in such court, (c) such party’s property is exempt or immune from
execution, (d) such action, suit or proceeding is brought in an inconvenient
forum or (e) the venue of such action, suit or proceeding is improper. A final
judgment in any action, suit or proceeding described in this Section 7.7
following the expiration of any period permitted for appeal and subject to any
stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable laws.
          7.8 Entire Agreement; Amendment. This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subjects hereof, and supersedes all prior agreements and understandings among
the parties with respect to such subject matter. Neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated, except by a
written instrument signed by the Company, on one hand, and the Majority
Stockholders, on the other hand.
          7.9 Notices. Except where telephonic notice is expressly permitted
herein, any notice required or permitted hereunder shall be given in writing and
may be delivered by hand, by certified mail, return receipt requested, postage
prepaid; by nationally recognized overnight courier service; or by facsimile
transmission, addressed to the other party hereto at the address of

- 11 -



--------------------------------------------------------------------------------



 



such party set forth in the Merger Agreement or at such other address as such
party may designate by like notice to all other parties hereto. All notices
shall be deemed delivered when actually received.
          7.10 Stock Dividends. If, from time to time, during the term of this
Agreement there is any stock dividend, stock split or similar other change in
the character or amount of any of the issued and outstanding Common Stock (or
any other series or class of capital stock of the Company), then in such event
any and all such new, substituted or additional securities to which any
Stockholder is entitled by reason of such Stockholder’s ownership of Common
Stock (or any other series or class of capital stock of the Company) shall be
immediately subject to the terms of this Agreement with the same force and
effect as the shares of capital stock presently subject to this Agreement.
          7.11 Subsequent Issuances and Purchases. All shares of Common Stock
(or any other series or class of capital stock of the Company) that are issued
to or purchased by any Stockholder after the Closing, including without
limitation, any shares obtained by exercise of any warrant or stock option (but
excluding any shares obtained by exercise of any Roll Over Option), shall become
immediately subject to the terms of this Agreement without further action by any
party to this Agreement.
          7.12 Specific Performance. Each party hereto hereby acknowledges that
the rights of each party contemplated hereby are special, unique and of
extraordinary character and that, in the event that any party violates or fails
or refuses to perform any covenant or agreement made by it herein, the
non-breaching party may be without an adequate remedy at law. In the event that
any party violates or fails or refuses to perform any covenant or agreement made
by such party herein, the non-breaching party may, subject to the terms hereof
and in addition to any remedy at law for damages or other relief, institute and
prosecute an action in any court of competent jurisdiction to enforce specific
performance of such covenant or agreement or seek any other equitable relief.
          7.13 Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by law, the parties hereto waive any
provision of law that renders any such provision prohibited or unenforceable in
any respect.
[Signature page follows]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the day and year first above written.

                  BIOSCRIP, INC.    
 
           
 
  By   /s/ Richard H. Friedman
 
Name: Richard H. Friedman    
 
      Title: Chairman of the Board and Chief    
 
      Executive Officer    
 
                KOHLBERG INVESTORS V, L.P.    
 
                By: Kohlberg Management V, L.L.C., its general partner    
 
           
 
  By   /s/ Authorized Representative
 
Name: Gordon H. Woodward    
 
      Title: Authorized Representative    
 
                KOHLBERG PARTNERS V, L.P.    
 
                By: Kohlberg Management V, L.L.C., its general partner    
 
           
 
  By   /s/ Authorized Representative
 
Name: Gordon H. Woodward    
 
      Title: Authorized Representative    
 
                KOHLBERG OFFSHORE INVESTORS V, L.P.    
 
                By: Kohlberg Management V, L.L.C., its general partner    
 
           
 
  By   /s/ Authorized Representative
 
Name: Gordon H. Woodward    
 
      Title: Authorized Representative    

- S-1 -



--------------------------------------------------------------------------------



 



                  KOHLBERG TE INVESTORS V, L.P.    
 
                By: Kohlberg Management V, L.L.C., its general partner    
 
           
 
  By   /s/ Authorized Representative
 
Name: Gordon H. Woodward    
 
      Title: Authorized Representative    
 
                KOCO INVESTORS V, L.P.    
 
                By: Kohlberg Management V, L.L.C., its general partner    
 
           
 
  By   /s/ Authorized Representative
 
Name: Gordon H. Woodward    
 
      Title: Authorized Representative    
 
                ROBERT CUCUEL    
 
                /s/ Robert Cucuel              
 
                MARY JANE GRAVES    
 
                /s/ Mary Jane Graves              
 
                NITIN PATEL    
 
                /s/ Nitin Patel              



- S-2 -



--------------------------------------------------------------------------------



 



                  JOEY RYAN    
 
                /s/ Joey Ryan              
 
                COLLEEN LEDERER    
 
                /s/ Colleen Lederer              
 
                BLACKSTONE MEZZANINE PARTNERS II L.P.    
 
                By: Blackstone Mezzanine Associates II, L.P., its general
partner    
 
                By: Blackstone Mezzanine Management Associates II, L.L.C., its
general partner    
 
           
 
  By   /s/ George Fan    
 
           
 
      Name: George Fan    
 
      Title: Authorized Signatory    
 
                BLACKSTONE MEZZANINE HOLDINGS II L.P.    
 
                By: Blackstone Mezzanine Associates II, L.P., its general
partner    
 
                By: Blackstone Mezzanine Management Associates II, L.L.C., its
general partner    
 
           
 
  By   /s/ George Fan
 
Name: George Fan    
 
      Title: Authorized Signatory    
 
                S.A.C. DOMESTIC CAPITAL FUNDING, LTD.    
 
           
 
  By   /s/ Peter Nussbaum
 
Name: Peter Nussbaum    
 
      Title: Authorized Person    

- S-3 -